DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
This action is in reply to the application filed on 12/21/20.
Claims 1-20 are currently pending and have been examined.
IDS

The information disclosure statement (IDS) submitted on 12/21/20 have been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 18 are is rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
 Specifically, the claims recite “responsive to determining that the at least one biometric value of the biometric attribute of the one user continues to exceed the threshold value of the biometric attribute, identifying, by one or more computer processors, the interaction of the one user, wherein the interaction may be as previously identified or may have changed”.  The Applicant has provided no disclosure of how the system uses biometric values to identify if the interaction is as previously identified, or if it has changed. Any analysis and subsequent determination could potentially read on the as-claimed invention
The Specification discloses, at [0026], how the claimed system determines if a threshold is exceeded based on numerical values of biometric data. Para. [0032] discloses “de-escalation program 136 returns to step 214 to identify the situation (i.e., the situation may be the same or the situation may have changed for better or worse)”, however no disclose of how the determination is made as to whether or not the interaction is as previously identified or has changed appears to be found. This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed algorithm. No algorithm is presented.
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, they would not because the Applicant's description of analysis and determination claims any and all types of analysis and determination evidencing that the Applicant did not have possession of their invention at the time of filing.

Claims 2, 11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 11, 20 contain recitation of “safety of a group of users may require a resolution of the stressful interaction” which renders the claim indefinite. It is unclear what “may require” encompasses, and it is unclear if a resolution of the stressful situation is actually required.  For purposes of examination, it is being interpreted as resolving conflict when a threat of potential conflict arises. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. 
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-9), and manufacture (claims 10-20) which recite steps of identifying an interaction between two or more users based on at least one biometric attribute of a user exceeding a threshold value, determining that the identified interaction is a stressful interaction for the user, and transmitting at least one de-escalation recommendation meant to reduce an intensity of the determined stressful interaction for the user..  
These limitations of Claims 1, 10 and 19, as drafted, under the broadest reasonable interpretation, is directed to performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the computer processors” (Claim 1), “program instructions stored…the program instructions comprising program instructions to…” (Claim 10 and 19) language, “identify/identifying an interaction involving two or more users based on at least one biometric value of a biometric attribute of one user of the two or more users exceeding a threshold value of the biometric attribute”, under its broadest reasonable interpretation in the context of this claim, is understood to be a mental process of the user in which an individual is observing an interaction between two or more people and looking at biometric data to determine that one biometric value of at least one user has exceeded a particular threshold.  Similarly, the limitation of “determine/determining that the identified interaction is a stressful interaction for the one user”, as drafted, is a process that, under its broadest reasonable interpretation, in the context of the claim, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “by the computer processors” (Claim 1), “program instructions stored…the program instructions comprising program instructions to…” (Claim 10 and 19) language, the claim limitation is understood to be an individual looking at biometric data and making a decision that the interaction is stressful for one user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a)(2).  (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 11-18, 20, reciting particular aspects of how identification of an interaction between two or more individuals based on biometric data exceeding a threshold for one user and determining the interaction is stressful for the one user may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “by one or more computer processors (Claim 1); “one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to…” (Claim 10); one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to (Claim 19) amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0032]-[0034], [0044], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “Transmitting/transmit at least one de-escalation recommendation meant to reduce an intensity of the determined stressful interaction of the user to the one user” amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 7-9, 12, 16-18 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2, 4-6, 11, 13-15, 20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as “transmit/transmitting at least one de-escalation recommendation meant to reduce an intensity of the determined stressful interaction to the one user”, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3, 12, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-9, 11-18, 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 10, 14-15, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deshmukh et. al. (US Publication 20150271329A1).

Regarding Claim 1, Deshmukh discloses: 
	identifying, by one or more computer processors, an interaction involving two or more users based on at least one biometric value of a biometric attribute of one user of the two or more users exceeding a threshold value of the biometric attribute (Abstract, “Embodiments of a system are disclosed for stress assessment of a call center agent while interacting with a customer” – an interaction involving two users; [0006] “The system includes a stress assessment device and an agent device that includes an imaging unit. The agent device is configured to: (1) capture video of a target region of exposed skin of the agent using the imaging unit; (2) collect customer interaction data based on interaction with a customer device over the communication network; and (3) communicate the captured video and the customer interaction data to the stress assessment device. The stress assessment device is configured to: (1) passively estimate agent stress-level in real-time based on the received video”; see [0040]-[0042] which disclose how low frequency and high frequency components are extracted from the video and used to provide heart rate variability (HRV), which reads on a “biometric value”; [0043] discloses using LF/HF value to determine stress level of an agent, e.g., a value of the LF/HF ratio between stress threshold values ‘1’ to ‘2’ may indicate low-level stress. Similarly, a value of the LF/HF ratio between the stress threshold values ‘2’ and ‘3’ may indicate mid-level stress, and that between the stress threshold values ‘3’ and ‘4’ may indicate high-level stress experienced by the agent 102” – a biometric attribute exceeding threshold value); 
	determining, by one or more computer processors, that the identified interaction is a stressful interaction for the one user ([0059] “At step 706, a stress profile of the agent 102 is determined based on the LF/HF ratio exceeding the predefined stress threshold. The video analysis module 510 is further configured to compare the value of LF/HF ratio to at least one predefined stress threshold value. The LF/HF ratio having a value greater than the predefined stress threshold value ‘1’ indicates that the agent 102 is under stress”; [0063] “In one embodiment, the feedback module 514 is configured to receive the agent stress profile from the video analysis module 510. When the agent stress profile indicates that the LF/HF ratio exceeds a predefined stress threshold value, such as, ‘1’, ‘2’, and so on, the feedback module 514 is configured to provide feedback to the corresponding agent 102 or to the supervisor 104 in real-time” – exceeding a predefined stress threshold value indicates the system can detect when the user is in a stressful interaction; para. [0043] provides example of threshold values and indications of stress in which ‘1’ and ‘2’ both indicate varying levels of stress); and 
	transmitting, by one or more computer processors, at least one de-escalation recommendation meant to reduce an intensity of the determined stressful interaction to the one user ([0065] “At step 714, the feedback is combined with suggestive stress-remedial messages based on the identified stress-trigger points. The feedback module 514 receives the stress-trigger points from the customer interaction module 512. In one embodiment, the feedback module 514 is configured to provide predefined stress remedial messages with the feedback to the agent 102 based on the received stress-trigger points. The predefined stress remedial messages may assist the agent 102 during the live customer interaction to reduce agent stress. For example, the agent 102 may be experiencing stress due to lack of adequate information to address customer 106 needs. In response to an increasing agent stress, the feedback module 514 may provide the agent 102 with a link to a technical guide along with stress-indicating feedback to assist the agent 102 on-the-fly to successfully address the customer 106 needs and reduce agent stress”).

Regarding Claim 10, Deshmukh discloses the limitations of Claim 1. Claim 10 contains limitations that are the same or substantially similar to Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 10.  The following limitations present in Claim 10 are further disclosed by Deshmukh: 
	one or more computer readable storage media ([0009] “Still another exemplary embodiment includes a computer-readable medium comprising computer-executable instructions”; [0049] “The computer executable instructions can be stored on a computer readable medium”); and 
	program instructions stored on the one or more computer readable storage media, the program instructions comprising ([0035] “The stress assessment device 116, in one embodiment, is a hardware device with at least one processor executing machine readable program instructions for analyzing received videos such that the agent's stress-level can be determined to generate feedback. Such a system may include, in whole or in part, a software application working alone or in conjunction with one or more hardware resources. Such software applications may be executed by the processors on different hardware platforms or emulated in a virtual environment. Aspects of the stress assessment device 116 may leverage off-the-shelf software available in the art, related art, or developed later”, [0036] “the processor(s) 502 are configured to fetch and execute computer readable instructions in the memory”; [004] “The computer executable instructions can be stored on a computer readable medium”).

Regarding Claim 19, Deshmukh discloses the limitations of Claim 1. Claim 19 contains limitations that are the same or substantially similar to Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 19.  The following limitations present in Claim 19 are further disclosed by Deshmukh:

	one or more computer processors [0035] “The stress assessment device 116, in one embodiment, is a hardware device with at least one processor executing machine readable program instructions…”); 
one or more computer readable storage media ([0009] “Still another exemplary embodiment includes a computer-readable medium comprising computer-executable instructions”; [0049] “The computer executable instructions can be stored on a computer readable medium”); and 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising ([0035] “The stress assessment device 116, in one embodiment, is a hardware device with at least one processor executing machine readable program instructions for analyzing received videos such that the agent's stress-level can be determined to generate feedback. Such a system may include, in whole or in part, a software application working alone or in conjunction with one or more hardware resources. Such software applications may be executed by the processors on different hardware platforms or emulated in a virtual environment. Aspects of the stress assessment device 116 may leverage off-the-shelf software available in the art, related art, or developed later”, [0036] “the processor(s) 502 are configured to fetch and execute computer readable instructions in the memory”; [004] “The computer executable instructions can be stored on a computer readable medium”: 

Regarding Claim 5 and Claim 14, Deshmukh discloses the limitations of Claim 1 and 10, respectively. Deshmukh further discloses wherein the biometric attribute of the one user is selected from the group consisting of a pulse, a blood pressure, a skin temperature, a perspiration rate including electrolyte and metabolite levels, an electroencephalogram reading, and an electrocardiogram reading ([0019] discloses “Cardiac pulse” and “heart rate”; [0030] discloses “HRV is the beat-to-beat time variation in heartbeat”).

Regarding Claim 6 and Claim 15, Deshmukh discloses the limitations of Claim 1 and 10, respectively. Deshmukh further discloses wherein the threshold value of the biometric attribute is at least one of a percentage increase in the biometric value of the biometric attribute, a maximum value for the biometric value of the biometric attribute, and a numerical increase in the biometric value of the biometric attribute ([0043] “The LF/HF ratio exceeding a value ‘1’ indicates abnormal stress-level of the agent 102. The video analysis module 510 may include multiple stress threshold values that are compared to the computed value of LF/HF ratio for determining the level of agent stress. For example, a value of the LF/HF ratio between stress threshold values ‘1’ to ‘2’ may indicate low-level stress. Similarly, a value of the LF/HF ratio between the stress threshold values ‘2’ and ‘3’ may indicate mid-level stress, and that between the stress threshold values ‘3’ and ‘4’ may indicate high-level stress experienced by the agent 102” – threshold value is a numerical increase in biometric value)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et. al. (US Publication 20150271329A1) in view of Defontaine article “Setting up early warning and response systems to prevent violent conflicts and save lives” (hereinafter, “Defontaine”).

Regarding Claim 2, 11, and 20, Deshmukh discloses the limitations of Claim 1, 10 and 19, respectively.  Deshmukh further discloses wherein the stressful interaction is an interaction which causes one or more biometrics monitored by one or more wearable devices of the one user to increase beyond threshold levels associated with baseline levels of the one or more biometrics (Deshmukh [0043] “The LF/HF ratio exceeding a value ‘1’ indicates abnormal stress-level of the agent 102. The video analysis module 510 may include multiple stress threshold values that are compared to the computed value of LF/HF ratio for determining the level of agent stress. For example, a value of the LF/HF ratio between stress threshold values ‘1’ to ‘2’ may indicate low-level stress. Similarly, a value of the LF/HF ratio between the stress threshold values ‘2’ and ‘3’ may indicate mid-level stress, and that between the stress threshold values ‘3’ and ‘4’ may indicate high-level stress experienced by the agent 102. The LF/HF ratio having a value less than the stress threshold value ‘1’ corresponds to the influence of PNS indicating insignificant or normal-level agent stress” – if ‘1’ corresponds to “normal-level stress, this reads on ‘baseline levels’, a value over 1 indicates an increase beyond threshold). 
	Deshmukh does not disclose the following, but Defontaine, which is directed to prevention of violent conflict and saving lives, does teach: 
	and safety of a group of users may require a resolution of the stressful interaction (“Early response refers to “any initiative that occurs as soon as the threat of potential violent conflict is identified and that aims to manage, resolve, or prevent that violent conflict,” – identifying threat of potential violent conflict reads on stressful interaction, preventing/resolving the conflict reads on safety of a group of users)
	Deshmukh discloses a system which identifies an interaction between two or more people based on at least one biometric value of one user of the two or more users exceeding a threshold value of the biometric attribute, determining that the interaction is stressful for one user, and transmitting a response to the user to reduce an intensity of the stressful situation, but does not teach that safety of a group of users may require a resolution to the stressful interaction. Defontaine teaches this. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Deshmukh with these teachings of Defontaine, with the motivation of providing better responses to violent conflicts.  

Claim(s) 3, 7, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et. al. (US Publication 20150271329A1) in view of Reyes et. al. (US Publication 20200202129A1), further in view of Ein-Gil et. al. (US Patent 11290553B2). 
 
Regarding Claim 3 and Claim 12, Deshmukh discloses the limitations of Claim 1 and 10, respectively. Deshmukh further discloses: 	
	receiving, by one or more computer processors, from one or more […wearable…] devices a set of initial biometric data associated with at least one user ([0040] “The video analysis module 510 extracts the low frequency and high frequency components from the time-series signal over a predefined time interval. The video analysis module 510 also computes a ratio of the low and high frequency (LF/HF ratio) of the integrated power spectrum of the corresponding time-series signal. The LF/HF ratio provides a measure of the agent's estimated HRV for that predefined time interval. The estimated HRV is then used to assess the level of agent stress” – receiving an initial set of biometric data (HRV) for a user); 
	Deshmukh teaches collecting biometric data via video but does not teach collecting biometric data via a […wearable…] device.  Ein-Gil teaches collecting biometric data such as heart rate via a wearable device to determine cognitive stress of a user. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Deshmukh with teaching of Ein-Gil since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of a wearable device to measure data indicative of stress of the Ein-Gil reference for the video-based device to measure data indicative of stress of Deshmukh. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	determining, by one or more computer processors, baseline values for each biometric attribute included in a set of initial biometric data of the identified at least one user (see [0041]-[0042] which discuss how LF/HF ratios for HRV are determined; [0043] “The LF/HF ratio exceeding a value ‘1’ indicates abnormal stress-level of the agent 102…The LF/HF ratio having a value less than the stress threshold value ‘1’ corresponds to the influence of PNS indicating insignificant or normal-level agent stress” – Examiner is interpreting “normal-level” stress to read on “baseline value” for the biometric attribute of HRV)
	monitoring, by one or more computer processors, real-time biometric values for each biometric attribute included in the set of initial biometric data of the identified at least one user; ([0018] “A “time-series signal” refers to a time varying signal generated from images of the captured video. Time-series signals may be generated in real-time from a streaming video as in the case of continuous call center agent monitoring”; [0056] “the agent device 108 includes the imaging unit 120 that is configured to monitor and capture a video of a target region of exposed skin of the agent 102…In an exemplary embodiment, the agent 102 may be continuously monitored by the imaging unit 120 that is configured to capture the video while the agent 102 is interacting with the customer 106”, where [0058]-[0059] disclose how LF/HF are extracted from the video and compared to threshold to determine stress, [0040] discloses how LF/HF ratio provides measurement of estimated HRV)
	responsive to determining that a delta between a current real-time biometric value of at least one biometric attribute of the identified at least one user and an associated baseline value of the at least one biometric value exceeds a threshold value, initiating, by one or more computer processors, communication between the identified at least one user and a monitoring facility ([0064] “For example, when the agent 102 is communicating with an irate customer 106, the agent 102 may experience abnormal stress. Upon detecting agent stress due to an increase in the LF/HF ratio beyond ‘1’ as indicated in the agent stress profile, the feedback module 514 provides the feedback to the agent 102 and the supervisor 104 in real-time during a live customer interaction. In exemplary embodiments including those involving non-visual interactions, such as voice calls, between the agent 102 and the customer 106 in a live environment, the provided feedback assists the agent 102 to change the course of interaction whenever abnormal stress-level of the agent stress is determined. In some embodiments, the feedback module 514 may provide the feedback to the supervisor 104 on the supervisor device 122 during an on-going customer-agent interaction. As a result, the supervisor 104 is able to effectively monitor multiple customer-agent interactions and provide relevant assistance to the agent 102 for ensuring or enhancing customer satisfaction”; to the extent the claims/specification describe a ‘monitoring facility’, a supervisor/supervisor device read on the broadest reasonable interpretation as they are monitoring the interaction); 
	identifying, by one or more computer processors, the interaction of the identified at least one user based on analyzing the initiated communication between the at least one user and the monitoring facility ([0064] “In exemplary embodiments including those involving non-visual interactions, such as voice calls, between the agent 102 and the customer 106 in a live environment, the provided feedback assists the agent 102 to change the course of interaction whenever abnormal stress-level of the agent stress is determined. In some embodiments, the feedback module 514 may provide the feedback to the supervisor 104 on the supervisor device 122 during an on-going customer-agent interaction. As a result, the supervisor 104 is able to effectively monitor multiple customer-agent interactions and provide relevant assistance to the agent 102 for ensuring or enhancing customer satisfaction”; to the extent the claims/specification describe a ‘monitoring facility’, a supervisor/supervisor device read on the broadest reasonable interpretation as they are monitoring the interaction and engaging with the agent to provide assistance);
	Deshmukh does not teach the following, but Reyes, which is directed to systems and methods for providing assistance in human-to-human interactions, does teach: 
	identifying, by one or more computer processors, the at least one user, wherein the at least one user has opted-in to being identified ([0126] “identification of other humans could be deliberately limited to only those who have previously given explicit consent, such as humans who have signed up to be included in an identification database”); 
	comparing, by one or more computer processors, the identified interaction with a database of known […stressful and non-stressful interactions…] to determine if the identified interaction is […stressful…] ([0140] “The at least one processor 120 can compare the shape of any number of facial features against facial features represented in a database of known emotional states (stored either locally on non-transitory processor-readable medium 121 or on an external device or server) to determine an emotional state of the other human 691”).
	Deshmukh teaches stressful situations but does not teach comparing a particular interaction to a database of known […stressful and non-stressful interactions…] to determine if the identified interaction is stressful.  Reyes teaches comparing an emotional state to a database of known emotional states to identify the emotional state. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Deshmukh with teaching of Reyes since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of identification of known stressful interactions of the Deshmukh reference(s) for the identification of known emotional states of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Deshmukh/Ein-Gil teach receiving initial biometric data for a user, determining baseline values for each biometric attribute for the user, monitoring real-time biometric values for the user, determining that a threshold has been exceeded and initiating communication with a monitoring facility, and identifying an interaction based on the initiated communication, but does not teach that the user has opted-in to being identified or that the identified interaction is compared with a database of known stressful and known stressful interactions to determine if the interaction is stressful.  Reyes teaches users opting in to be identified, and Reyes teaches comparing gathered data (e.g. emotional state) with a database of known data (e.g. known emotional states). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Deshmukh/Ein-Gil with these teachings of Reyes, so that users must opt-in to being identified, with the motivation of privacy considerations (Deshmukh [0125]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Deshmukh/Ein-Gil with the teachings of Reyes to compare an interaction with known interactions to determine if it is a stressful interaction, with the motivation of using known data in a database for comparison (Reyes [0129]). 

Regarding Claims 7 and 16, Deshmukh/Reyes/Ein-Gil teach the limitations of Claim 3 and 12, respectively.  Deshmukh further discloses responsive to determining that a delta between a current real-time biometric value of at least one biometric attribute of the identified at least one user and an associated baseline value of the at least one biometric value does not exceed a threshold value, continue monitoring, by one or more computer processors, the real-time biometric values for each biometric attribute included in the set of initial biometric data of the identified at least one user ([0018] “A “time-series signal” refers to a time varying signal generated from images of the captured video. Time-series signals may be generated in real-time from a streaming video as in the case of continuous call center agent monitoring”; [0056] “the agent device 108 includes the imaging unit 120 that is configured to monitor and capture a video of a target region of exposed skin of the agent 102…In an exemplary embodiment, the agent 102 may be continuously monitored by the imaging unit 120 that is configured to capture the video while the agent 102 is interacting with the customer 106”, where [0058]-[0059] disclose how LF/HF are extracted from the video and compared to threshold to determine stress, [0040] discloses how LF/HF ratio provides measurement of estimated HRV. Para. [0043] teaches a scale with various thresholds for levels of stress, where stress less than 1 corresponds to insignificant or normal-level stress.  Examiner is interpreting a system that continuously monitors an agent via video to determine LF, HF and HRV, to continue to monitor an agent when it is determined that at least one biometric value does not exceed threshold. 

Claim(s) 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et. al. (US Publication 20150271329A1) in view of Reyes et. al. (US Publication 20200202129A1), further in view of Ein-Gil et. al. (US Patent 1129055), further in view of Dwyer et. al. (US Publication 20190245973A1). 

Regarding Claims 4 and 13, Deshmukh/Reyes/Ein-Gil do not teach, but Dwyer, which is directed to a coaching tool for a contact center, does teach: 
	the initiated communication includes at least one of audio communication and audio/video communication (Abstract, “receiving a communication involving a participant, analyzing the communication in at least near real-time relative to a receipt of the communication using a computer-based communications analytics facility for at least one of a language characteristic”; [0005] “Monitoring and improving the performance of a call center employee in handling a call from a customer” – infers communication is initiated; a “call” implies audio communication; [0006] “The steps may further include before analyzing the voice communication”; [0083] explicitly teaches “audio calls”); and 
	the analysis of the initiated communication includes one or more of word recognition, natural language processing, machine learning, object detection, and object recognition ([0006] “The steps may further include before analyzing the voice communication for the at least one language characteristic, converting the voice communication to text using computer-based speech recognition” – reads on word recognition and natural language processing).
	Deshmukh/Reyes/Ein-Gil teach receiving initial biometric data for a user, determining baseline values for each biometric attribute for the user, monitoring real-time biometric values for the user, determining that a threshold has been exceeded and initiating communication with a monitoring facility, and identifying an interaction based on the initiated communication, but do not teach that the communication is audio or that the communication is analyzed via word recognition/NLP.  Dwyer teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Deshmukh/Reyes/Ein-Gil with these teachings of Dwyer to use an audio communication which is analyzed by word recognition/NLP with the motivation of performing speech-to-text transcription to generate a transcript that is analyzed using a set of linguistic and acoustic rules to look for certain key words, phrases, topics, and acoustic characteristics (Dwyer [0082]). 

Claim(s) 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et. al. (US Publication 20150271329A1) in view of Lemmers (US Publication 20100055656A1). 

Regarding Claims 8 and 17, Deshmukh discloses the limitations of Claims 1 and 10, respectively.  Deshmukh further discloses: 
	responsive to transmitting the at least one de-escalation recommendation meant to reduce the intensity of the determined stressful interaction to the one user [0065] “At step 714, the feedback is combined with suggestive stress-remedial messages based on the identified stress-trigger points. The feedback module 514 receives the stress-trigger points from the customer interaction module 512. In one embodiment, the feedback module 514 is configured to provide predefined stress remedial messages with the feedback to the agent 102 based on the received stress-trigger points. The predefined stress remedial messages may assist the agent 102 during the live customer interaction to reduce agent stress. For example, the agent 102 may be experiencing stress due to lack of adequate information to address customer 106 needs. In response to an increasing agent stress, the feedback module 514 may provide the agent 102 with a link to a technical guide along with stress-indicating feedback to assist the agent 102 on-the-fly to successfully address the customer 106 needs and reduce agent stress” 
	determining, by one or more computer processors, whether the at least one biometric value of the biometric attribute of the one user no longer exceeds the threshold value of the biometric attribute ([0065] “In response to an increasing agent stress, the feedback module 514 may provide the agent 102 with a link to a technical guide along with stress-indicating feedback to assist the agent 102 on-the-fly to successfully address the customer 106 needs and reduce agent stress. In another example, if the agent stress-level remains above the predefined stress threshold for a predefined duration during the customer call, the supervisor 104 may be alerted by sending feedback or the agent 102 may be prompted to escalate the call” – “agent stress level remains above the predefined stress threshold for a predefined duration during the customer call” reads on determining whether the biometric no longer exceeds the threshold; Examiner notes that stress level is based on HRV which is a biometric attribute; further, [0056] discloses that “the agent 102 may be continuously monitored”, which implies the system would be continuously determining whether nor not a threshold is exceeded); and 
	responsive to determining that the at least one biometric value of the biometric attribute of the one user no longer exceeds the threshold value of the biometric attribute ([0043] “The LF/HF ratio having a value less than the stress threshold value ‘1’ corresponds to the influence of PNS indicating insignificant or normal-level agent stress”; [0056] “the agent 102 may be continuously monitored…while the agent 102 is interacting with the customer 106” – continuous monitoring; [0063] “the feedback module 514 may be configured to provide the feedback to the agent 102 or the supervisor 104 when the LF/HF ratio reduces below one or more predefined stress threshold values” – system is capable of determining when stress (measured by HRV, a biometric attribute) no longer exceed a threshold value),
	Deshmukh does not disclose the following, but Lemmers, which is directed to using a remote healthcare monitoring helpdesk to provide patient assistance, does teach: 
	ending, by one or more computer processors, the initiated communication between the one user and the monitoring facility ([0028] “In this manner, once the patient has executed the instructions provided by the helpdesk employee (e.g., verbally and/or graphically) the patient can reboot the HED to effect the changes, and then automatically be reconnected to the helpdesk employee, who then verifies that the solution resolved the patient's problem and ends the helpdesk session”).
	Deshmukh discloses a system which identifies an interaction between two or more people based on at least one biometric value of one user of the two or more users exceeding a threshold value of the biometric attribute, determining that the interaction is stressful for one user, and transmitting a response to the user to reduce an intensity of the stressful situation, but  does not teach that the communication is ended when a value no longer exceeds a threshold. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Deshmukh with these teachings of Lemmers to monitor the biometric values and determine when a threshold is no longer exceeded (e.g., when an issue is resolved as taught by Lemmers), and then to subsequently end the call when the issue is resolved, with the motivation of finishing the session because the issue has been resolved and help is no longer needed (Lemmers [0028]). 

Regarding Claims 9 and 18, Deshmukh/Lemmers teach the limitations of Claim 8 and 17, respectively. The method of claim 8, further comprising: responsive to determining that the at least one biometric value of the biometric attribute of the one user continues to exceed the threshold value of the biometric attribute, identifying, by one or more computer processors, the interaction of the one user, wherein the interaction may be as previously identified or may have changed ([0065] “if the agent stress-level remains above the predefined stress threshold for a predefined duration during the customer call, the supervisor 104 may be alerted by sending feedback or the agent 102 may be prompted to escalate the call”; Examiner notes that stress level is based on HRV which is a biometric attribute; if it is known that stress level remains above threshold for predefined duration during a call, it is identified that the interaction of the user (agent) is as previously identified (customer call).  

Conclusion
In the interest of expediting prosecution, Examiner respectfully recommends providing citations to relevant portions of specification to support amendments in future correspondence. 

The following relevant art not cited is made of record: 
US Publication 20180101776A1, which teaches using contextual user data from a user device to extract an emotional state of the user
US Publication 20190050774A1, which teaches using digital technology to output suggestions to users based on inter-personal interactions 
US Publication 20200107778A1, which teaches using biometrics to measure and monitor emergency responder stress 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619